State ex rel. Jerome A. v Ponte (2017 NY Slip Op 05159)





State ex rel. Jerome A. v Ponte


2017 NY Slip Op 05159


Decided on June 22, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2017

Sweeny, J.P., Mazzarelli, Andrias, Moskowitz, Gische, JJ.


4344 100580/16

[*1]State ex rel. Jerome A., Petitioner-Appellant,
vJoseph Ponte, Commissioner, etc., Respondent, Anthony J. Annucci, etc., Respondent-Respondent.


Marvin Bernstein, Mental Hygiene Legal Service, New York (Diane Goldstein Temkin of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York (Matthew W. Grieco of counsel), for respondent.

Judgment and order (one paper), Supreme Court, New York County (Daniel P. Conviser, J.), entered June 8, 2016, which denied the petition for a writ of habeas corpus, and dismissed the proceeding, unanimously affirmed, without costs.
As we held on a prior appeal in a related proceeding, the State met its probable cause burden at the hearing held to determine that issue (see Mental Hygiene Law [MHL] § 10.06[g]), and relator's pretrial detention is not unconstitutional (see Matter of State of New York v Jerome A., 137 AD3d 557 [1st Dept 2016] [Jerome I]). Petitioner's contention that the State's expert failed to adduce sufficient evidence of a predisposing mental disorder (see MHL § 10.03[i]) is meritless.
Petitioner's argument that, in reversing on the law in Jerome I, we left undisturbed the hearing court's finding that the State had also failed to meet its probable cause burden on the second prong of the "mental abnormality" showing (that relator's qualifying mental disorder causes him "serious difficulty" in controlling his sex offending conduct), is also without merit. Necessarily implicit in Jerome I was a finding that the State had met its probable cause burden on both prongs, and we in fact so held.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 22, 2017
CLERK